        8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 1 of 11 - Page ID # 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

     UNITED STATES OF AMERICA,

                                                                         蚊 Vり
           VS.
                                                     COMPLAINT FOR FOMEITURE二                     Ⅳ Rν
     $32,250.001N U.S.CUЩ NCY,

                          Defendant.




         The United States of America, for its cause of action against the defendant properties,

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

                                        Nature of the Action

1.       This is an action to forfeit property to the United States for violations of 21 U.S.C.

         $ 881(a).

                                       The Defendant In Rem
つ４




         The defendant property is$32,250.00 in United States currency seized on October 12,

         2017, from a 2017 Jeep Grand Cherokee, Kentucky license plate 739 WXY, driven by

         Aaron Barragan Contreras. The seizure occurred after a traffic stop near mile marker 371

         on westbound Interstate 80 in Seward County, Nebraska.

                                       Jurisdiction and Venue

3.       This Court has subject matter jurisdiction over an action commenced by the United States

         pursuant to 28 U.S.C. $ 1345, and over an action for forfeiture pursuant to 28 U.S.C.
     8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 2 of 11 - Page ID # 2




      $ 1355(a). This Court also has jurisdiction over this particular action pursuant to

      2l u.s.c.   $ 881.

4.    This Court has in rem lvisdiction over the Defendant property pursuant to 28 U.S.C.

      $ 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred in this

      district.

5.    Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(lXA) because acts or

      omissions giving rise to the forfeiture occurred in this district.

                                     Basis for the Forfeiture

6.    The Defendant property is subject to forfeiture pursuant to 21 U.S.C. 8S1(a)(6) because
                                                                           $

      it constitutes l) money, negotiable instruments, securities and other things of value

      fumished or intended to be furnished in exchange for a controlled substance in violation

      ofthe Controlled Substances Act,2) proceeds traceable to such an exchange, and/or 3)

      money, negotiable instruments and securities used and intended to be used to facilitate a

     violation of the Controlled Substances Act.

                                              Facts

7.   On October 12,2017, Seward County Sheriffs Deputy and U.S. Department          of
     Homeland Security Task Force Officer Sergeant Mike Vance was running stationary

     radar on westbound traffic on Interstate 80 in Seward County Nebraska.

8.   Sergeant Vance saw a Jeep Grand Cherokee SUV, impeding traffic by driving below the

     speed   limit in the passing lane.
                                                つん
      8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 3 of 11 - Page ID # 3




9.    As Sergeant Vance approached the Jeep Grand Cherokee SUV in his patrol car, the SUV

      changed lanes without signaling at least 100 feet prior to the lane change, as required by

      Nebraska law.

10.   Sergeant Vance then conducted a traffrc stop of the Jeep Grand Cherokee SUV, which

      displayed a Kentucky license plate.

11.   Sergeant Vance exited his patrol car and approached the SUV by the passenger side

      window to speak with the driver and passenger.

12.   Sergeant Vance saw that there was a driver and one passenger in the SUV.

13.   Sergeant Vance asked for the driver's license and for the SUV registration.

14.   The driver presented his California's driver's license showing that his name was Aaron

      Contreras Barragan.

15.   While standing outside the driver's side window of the SUV, Sergeant Vance smelled the

      odor of burnt marijuana.

16.   Contreras told Sergeant Vance that he rented the SUV but did not have a rental

      agreement with him.

17.   In plain view, Sergeant Vance saw three mobile phones in the SUV.

18.   Sergeant Vance explained the reasons for stopping the SUV.

19.   Sergeant Vance asked Contreras to accompany him to his patrol car, and the driver

      complied.

20.   As Sergeant Vance was walking away from the SUV, he saw two back packs and         a

      blanket in the back seat and two other bags in the rear area of the SUV that looked empty.




                                               3
      8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 4 of 11 - Page ID # 4




21.    In the patrol car, Sergeant Vance explained to Contreras that he was going to issue him a

       warning for his driving violations.

22.    While in the patrol car, Sergeant Vance could smell the odor of marijuana on Contreras'

       clothing.

23.    Sergeant Vance saw that Contreras continued to act very nervous even though Vance told

       him that he would only receive a warning.

24.    Nervousness usually subsides after receiving such relieving news that the motorist    will

       not receive a ticket.

25.    Contreras volunteered that he was driving to California to assist with the ongoing

       California wildfires.

26.    Sergeant Vance then asked Contreras where he was coming from, and Contreras said he

       was coming from Florence, Kentucky, near Cincinnati, Ohio.

27.    Contreras said he was visiting his family in Florence.

28.    Sergeant Vance asked Contreras how long he was in Ohio, and Contreras said for two

       weeks.

29.    Contreras identified the male passenger as his cousin. Contreras also said his cousin was

       from Vancouver. Contreras also said his cousin is a doctor and was visiting.

30.    Sergeant Vance then asked Contreras   if his cousin lives in Canada,   and Contreras said

      "yeah."

31.   Sergeant Vance asked Contreras who rented the SUV, and Contreras said "me."

32.   contreras said he rented the SUV from an Enterprise near an airport.




                                               4
      8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 5 of 11 - Page ID # 5




33.   Sergeant Vance saw that Contreras' artery in his neck was pulsating, indicating continued

      nervousness.

34.   Sergeant Vance stepped out of his patrol car to check the   VN   number of the rented SUV.

35.   The male passenger began to engage in conversation with Sergeant Vance, asking Vance

      if it was snowing   ahead.

36.   Sergeant Vance asked the male passenger where he lived, and the male passenger said

      Mexico.

37.   Sergeant Vance returned to his patrol car where Contreras was    still   seated.

38.   Sergeant Vance saw that Contreras was constantly playing with his license, indicating

      that Contreras continued to be very nervous.

39.   Contreras said his cousin had been living in Canada for three months and he moved to

      Canada to study surgery.

40.   Sergeant Vance explained the warning to Contreras and asked him to sign the warning.

      Contreras complied and signed the warning.

41.   Sergeant Vance told Contreras that he was free to go.

42.   As Contreras began opening his door, Sergeant Vance asked Contreras if he could ask

      him a few questions, and Contreras said "yea, for sure."

43.   Sergeant Vance asked Contreras   if he and or his passenger had any weapons in the

      vehicle. Contreras said "no" while shaking his head side to side.

44.   Sergeant Vance again asked Contreras   if   he had any large amounts of U.S. currency in

      the SUV. Contreras looked toward the SUV and softly said "no," but did not shake his

      head from side to side.
      8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 6 of 11 - Page ID # 6




45.    Sergeant Vance asked Contreras    if there were any drugs in the vehicle and   Contreras

       responded by shaking his head and verbally saying, "no."

46.    Sergeant Vance believed that Contreras' answer regarding currency indicated deception.

47.    Based on the smell of marijuana, Contreras's nervous manner, and the contradictory

       statements regarding Jimenez's country of residence, Sergeant Vance believed reasonable

       suspicion existed to detain Contreras and the passenger in order to further investigate

       whether they were involved in criminal activity.

48.    Sergeant Vance asked Contreras    if he could search the SUV, and Contreras responded,

       "yea for sure," indicating his consent to such a search of the SUV.

49.    Sergeant Vance asked the male passenger to step out of the car and the male passenger

       complied.

50.    While searching the SUV, Sergeant Vance found receipts showing Contreras's recent

      travel through Missouri and Indiana.

51.    Sergeant Vance also found a back pack on the back seat containing three large rubber-

      banded bundles of U.S. currency.

52.    Sergeant Vance also found a shaving   kit in the backpack containing eight smaller rubber-

      banded bundles of U.S. currency, mostly in 20-dollar bills.

53.   Based on his training and experience, Sergeant Vance recognized that 20-dollar bills are

      commonly used in the illegal narcotics trade.

54.   In the back of the SUV, Sergeant Vance found two empty duffle bags. Inside one of the

      empty duffle bags, Sergeant Vance found a piece of a vacuum seal bag and could smell

      an odor of marijuana in the interior of the bag, and saw some marijuana residue.
      8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 7 of 11 - Page ID # 7




55.    Sergeant Vance also noticed that there were only two changes of clothing, despite the fact

       that they were pu{portedly on a two-week-plus trip.

56.    Sergeant Vance refurned to his patrol car and asked Contreras how much money was in

       the bag in the SUV, and Contreras replied that it was, "like 30." Vance attempted to

       confirm, asking, "About 30 thousand?" and Contreras replied, "yeah."

57.    Sergeant Vance provided Contreras with a Miranda warning.

58.    Contreras nodded during the warning, and when Sergeant Vance asked him          if   he

       understood, Contreras said, "yes, I understand."

59.    Sergeant Vance asked   if   Contreras was   willing to talk to Vance and Contreras nodded his

       agreement.

60.    Sergeant Vance told Contreras that he believed he was moving the money or hauling the

      money for someone else. Contreras said, "yeah."

61.    Sergeant Vance also said that considering the empty duffle bag,     it was obvious that the

      money was for marijuana. Contreras replied "yep."

62.   Contreras claimed that some of the currency belonged to the male passenger, "like seven

      thousand."

63.   Contreras said he had spent some money in Cincinnati.

64.   Sergeant Vance informed Contreras that he was being detained.

65.   Sergeant Vance transported Contreras to the Seward County Sheriff s Office (SCSO)

      facility.

66.   Seward County    Sheniff s Deputy Lisa Pilcher transported the male passenger to the

      SCSO facility.
      8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 8 of 11 - Page ID # 8




67.   At the SCSO facility, Contreras claimed that all of the currency belonged to him.

68.   At the SCSO facility, Sergeant Vance interviewed the male passenger who was identified

      as Yasser Barragan Jimenez.

69.   Sergeant Vance asked Jimenez, where he lived and Jimenez said he is from Mexico and

      lives in Canada where he is trying to go to school.

70.   Jimenez said he is trying to become a Canadian citizen and moved to Canada to work.

71.   Jimenez said none of the money was his and he did not know what Contreras was doing

      with the money.

72.   Jimenez voluntarily abandoned the currency and signed a Department of Homeland

      Security Abandonment Form (DHS Form 4601).

73.   At the SCSO facility, Sergeant Vance conducted a discretionary canine sniff on the

      cunency with his K-9, Igor, which gave a positive indication for the presence of an odor

      of an illegal narcotic on the curency.

74.   The marijuana residue discovered in the duffle bag was field tested which came back

      positive for THC. The plastic bag found in the duffle bag was also swabbed which tested

      positive for THC as well.

75.   Homeland Security Investigations (HSI), a component agency of the United States

      Department of Homeland Security, seized the currency. United States Customs and

      Border Protection (CBP) processed the subject seizure for HSI.

76.   CBP is a component agency of the United States Department of Homeland Security, a

      federal agency. Within CBP, the Fines, Penalties and Forfeitures ("FPF") is the office

      that processes the administrative forfeiture of funds.
             8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 9 of 11 - Page ID # 9




77.           Law enforcement transported the seized Defendant currency to Jones National Bank and

              Trust. An official count of the Defendant currency totaled $32,250.00. The currency was

              deposited into an account, within CBP's custody and control.

                                               Claim for Relief
                                            First Claim for Relief
 ８     ９
 ７    ７




              Plaintiffrepeats and incorporates by reference the paragraphs above.

              By the foregoing and other acts, the defendant currency constitutes moneys, negotiable

              instruments, securities, or other things of value fumished or intended to be furnished by

             any person in exchange for a controlled substance or listed chemical in in violation of     2l

             U.S.C. $ 801, et seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C.

              $ 881(a)(6).

                                           Second Claim for Relief
８
０




             Plaintiffrepeats and incorporates by reference the paragraphs above.
    ８
    １




             By the foregoing and other acts, the defendant currency constitutes proceeds traceable to

             an exchange of moneys, negotiable instruments, securities, or other things of value

             furnished or intended to be furnished by any person in exchange for a controlled substance

             or listed chemical in violation of 21 U.S.C. $ 801, et seq., and therefore, is forfeited to the

             United States pursuant to 21 U.S.C. $ 881(a)(6).

                                           Third Claim for Relief
８    ８
つ４     ３ ´




             Plaintiffrepeats and incorporates by reference the paragraphs above.

             By the foregoing and other acts, the defendant currency constitutes moneys, negotiable

             instruments, securities, or other things of value used or intended to be used to facilitate any


                                                       9
     8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 10 of 11 - Page ID # 10




       violation of 21 U.S.C. $ 801, et seq., and therefore, is forfeited to the United States pursuant

       to 21 U.S.C. $ 881(a)(6).

       WHEREFORE, the United States of America prays that the defendant property be forfeited

to the United States; that the defendant property be disposed of according to law and regulations;

that the costs of this action be assessed against the Defendant property; and for such other and

further relief as this Court may deem just and equitable.

                                                      UNITED STATES ttF AMERICA,
                                                      Plaintiff


                                                      JOSEPH P.KELLY
                                                      United States Attomey




                                                       Amy BlBlackburn (MO #48222)
                                                       Assistant U.S. Attomev
                                                       1620 Dodge Strcet,Suitc 1400
                                                      0maha,NE 68102-1506
                                                      Tcl:(402)661… 3700
                                                      Fax:(402)345-5724
                                                      E¨ mail:amv.blackbumの usdoi.Rov




                                                 10
    8:19-cv-00090-CRZ Doc # 1 Filed: 02/27/19 Page 11 of 11 - Page ID # 11




                                           VERIFICATION
        I, Sheriff Mike Vance, hereby verily and dcclare under penalty of perjury that I arn      a

Task force Officer with the Seward Courrty Sheliffs Office, {J.S. Department of Homeland

Security,   that I have read the foregoing Complaint      in. rem,'andknow     the contents

thereof, and that the factual rnatters containecl in paragraph,s 1 through 88 of the

'Complaint are true to my own knowledge, except that those matters herein stated

to be alleged on information and belief and as to those matters I believe thern to be

true.

        The sources of my kr-rowledge and infornation and the gr.ounds of my belief

are the official file.s ancl recorcls of the United States, information supplied to me by

other Iaw enforcement officers, as well as rny investigatiou of this case, together

with others, as a Task forcc Officer rvith thc Servard County Sheriffs Officc, U.S,   Department

of llomeland Security.

        I hereby verify   ancl declare under penalty of   perjuly that the foregoing is tr.ue

zrnd correct.



Datecl: February   fi,On

                                                    Sol,ard County Sheriffs Office
                                                    'l'ask Force Officer, U,S,
                                                                               Departmer:t   of
                                                    I-lonreland Security
